Citation Nr: 1817406	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-29 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) from August 12, 2009 to December 11, 2015, and in excess of 70 percent thereafter.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected diabetes mellitus, type II or PTSD.

3.  Entitlement to service connection for back burn.

4.  Entitlement to service connection for bilateral tinnitus.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for loss of eyesight.

7.  Entitlement to service connection for multiple nodules on lung (previously claimed as respiratory condition).
8.  Whether new and material evidence has been received to reopen a claim for service connection for a skin condition (claimed as skin tags and facial blackheads and white heads), and if so, whether service connection is warranted.

9.  Entitlement to service connection for degenerative disc disease of the cervical spine (claimed as neck condition).

10.  Entitlement to service connection for degenerative disc disease of the lumbar spine (claimed as back condition).

11.  Entitlement to special monthly pension. 

12.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter 


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to February 1970.
These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a September 2017 videoconference hearing.  At his hearing, the Veteran waived initial RO consideration of additional evidence.  See 38 C.F.R. § 20.1304(c) (2017).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran did not submit a notice of disagreement with the May 1997 rating decision denying service connection for a skin condition on the basis that the condition was not incurred in or caused by service; therefore it became final.

2.  Additional evidence, considered with the record as a whole, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denials and raises a reasonable possibility of substantiating the claims for service connection for a skin condition.


CONCLUSIONS OF LAW

1.  The original May 1997 rating decision denying the claim for service connection for a skin condition is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  Evidence received since the May 1997 rating decision is new and material to reopen the claim of service connection for a skin condition.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Veteran did not submit a Notice of Disagreement in response to the May 1997 rating decision denying service connection for a skin condition on the basis that the condition was not incurred in or caused by service; therefore it became final.  38 U.S.C. § 7105.  Evidence received since that decision includes the testimony from a September 2017 Board hearing, at which he asserted in detail that this disorder was caused by extensive sunlight and Agent Orange exposure during service.  This evidence is new to the record, relates to a previously unestablished nexus to support the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, the claim is reopened, and any deficiencies of notification and development in this case will be addressed on remand.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a skin condition (claimed as skin tags and facial blackheads and white heads) is reopened; to that extent only, the appeal is granted.


REMAND

The Veteran has not been afforded a VA examination or medical opinion for his claims for service connection for multiple nodules on the lung and a skin condition.  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159.  In this case, although service treatment records are silent as to any diagnosis or treatment for the aforementioned disabilities during the Veteran's active duty service, the Board finds that there is competent evidence that his claimed disabilities may be associated with an in-service disease, injury or event.  See e.g., December 2009 Claim (Veteran was required to chip paint off asbestos-covered pipes); June 2011 Notice of Disagreement (Veteran contends exposure to asbestos and Agent Orange); January 2014 Primary Care Note (abnormal CT scan with nodules); November 2015 Primary Care Note (pulmonary nodules); September 2017 Board Hearing Transcript (extensive exposure to sun and chemicals in service).  As such, the Board finds it necessary to remand these claims to obtain VA examinations to determine the etiology of the Veteran's nodules on the lung and skin condition.  

During the September 2017 hearing, the Veteran reported that he had recently been prescribed new anxiety medication, and that his PTSD symptoms continued to worsen.  Therefore, the Board finds that a new VA examination is warranted to assess the current severity of the Veteran's service-connected PTSD.  

In addition, throughout the appeal period, the Veteran has contended that his GERD is related to his military service, to include his service-connected PTSD and diabetes mellitus, type II.  See e.g., December 2009 Veteran Statement (stomach problems due to fear and stress); September 2017 Board Hearing Transcript.  However, the January 2016 VA examination only addresses the issue of GERD as secondary to diabetes mellitus.  Therefore, the Board finds that a VA examination addressing the etiology of the Veteran's GERD is necessary.  

Finally, a review of the record indicates that the Veteran is currently receiving compensation from the Social Security Administration (SSA).  See e.g., August 2007 SSA Disability Benefits Notification Letter.  VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  These records could affect all claims on appeal.  Therefore, an attempt should be made to obtain these records on remand.  In addition, all relevant ongoing medical records should be obtained.  38 U.S.C. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, via a 38 C.F.R. § 3.159(b) letter addressing 38 C.F.R. § 3.310, and request authorization to obtain any outstanding records pertinent to his claim, including any private treatment records following proper VA procedures (38 C.F.R. § 3.159(c)).  

2.  Obtain and associate with the record all SSA records (medical and administrative) for the Veteran.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

3.  After completing the requested development, arrange for the Veteran to undergo a VA mental health examination to evaluate the nature and severity of his PTSD.  A copy of this remand and all relevant medical records should be made available to the examiner. The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  

In assessing the current nature and severity of the Veteran's PTSD, the examiner is asked to address the extent to which the functional impairment caused by the Veteran's PTSD alone impairs his ability to meet the demands of a job, whether sedentary or physical, and the timeframe in which such impairment arose.  Commentary should also be provided on the extent of social impairment resulting from PTSD.  All opinions and conclusions reached by the examiner should be thoroughly explained.  

4.  Afford the Veteran a VA gastrointestinal examination to determine the nature and etiology of his GERD.  A copy of this remand and all relevant medical records should be made available to the examiner.  The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  All testing indicated by the current Disability Benefits Questionnaire (DBQ) format must be addressed.

Based on a review of the results of the Veteran's physical examination, his statements regarding the development and treatment of his disability, and a thorough review of the claims file, the examiner should answer the following questions:

a.)  Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's GERD was caused by his diabetes mellitus, type II, or PTSD?

b.)  If diabetes mellitus, type II, or PTSD did not cause GERD, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's GERD was aggravated (permanently worsened beyond its natural progression) by his diabetes mellitus, type II, or PTSD?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of GERD by the service-connected disability.

c.)  If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's GERD began in service or is otherwise related to a disease, event, or injury in service?

A complete rationale for all opinions provided is requested.  

5.  Afford the Veteran a VA skin examination to determine the nature and etiology of his skin condition.  A copy of this remand and all relevant medical records should be made available to the examiner.  The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  All testing indicated by the current Disability Benefits Questionnaire (DBQ) format must be addressed.

Based on a review of the results of the Veteran's physical examination, his statements regarding the development and treatment of his disability, and a thorough review of the claims file, the examiner should address whether it is at least at likely as not (a fifty percent probability or greater) that the Veteran's skin condition is related to his active duty service, to include exposure to Agent Orange?

A complete rationale for any opinion provided is requested.  The absence of evidence of treatment for a skin condition in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

6.  Afford the Veteran a VA pulmonary examination to determine the nature and etiology of his claimed nodules on the lung.  A copy of this remand and all relevant medical records should be made available to the examiner.  The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  All testing indicated by the current Disability Benefits Questionnaire (DBQ) format must be addressed.

Based on a review of the results of the Veteran's physical examination, the Veteran's statements regarding the development and treatment of his disability, and a thorough review of the claims file, the examiner should address whether it is at least at likely as not (a fifty percent probability or greater) that the Veteran's claimed nodules on the lung are related to his active duty service, to include exposure to Agent Orange?

A complete rationale for any opinion provided is requested.  The absence of evidence of treatment for a lung condition in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

7.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


